Order entered July 30. 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00436-CV

             HOLLY BONE A/K/A HOLLY MARTIN, Appellant

                                         V.

                   DAVID TYLER MOSS, ET AL., Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-09893

                                      ORDER

      On July 23, 2021, a sealed supplemental clerk’s record was filed containing

the trial court’s January 22, 2021 “Ex Parte and Under Seal Omnibus Orders for

Issuance of Post-Judgment Writs of Garnishment.” The record before this Court,

however, does not contain a sealing order allowing the supplemental clerk’s record

to be filed under seal. Accordingly, we will temporarily seal the supplemental

clerk’s record for FORTY DAYS to allow the parties to obtain an order from the

trial court sealing the supplemental clerk’s record. See TEX. R. CIV. P. 76a.
      The parties shall provide, within forty days of the date of this order, written

verification whether the trial court signed a sealing order. If the trial court does not

sign a sealing order within the time prescribed, the Court will vacate the portion of

this order temporarily sealing the supplemental clerk’s record.

      If the trial court signs a sealing order, we ORDER Dallas County District

Clerk Felicia Pitre to file, within forty-five days of the date of this order, a

supplemental clerk’s record containing the sealing order.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Martin Hoffman, Presiding Judge of the 68th Judicial District Court;

Ms. Pitre; and, the parties.


                                               /s/    CRAIG SMITH
                                                      JUSTICE